Title: From Thomas Jefferson to Thomas Sim Lee, 6 March 1781
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmond March 6th. 1781

I had the Honor of receiving yesterday your Excellency’s Favour of February 27th. and had just before received the resolutions of Congress of February 20th which were the Subject of the Letter.
I think that we ought not to expect any Cooperation in this Business from North Carolina and that we should be disappointed were we to expect it. A State in the midst of which are several different Armies of Foes and of Friends as destructive from necessity as Foes, which has been consumed by their ravages near a twelvemonth, is not in a Condition to give but to expect assistance. It must be evident that from the Presence of our Armies in that State she must furnish more than her Quota for supplies, because she makes up the Failures of all other States; for on these Failures of supply the army will not go to take from the State failing, but takes it’s necessary Subsistence from that in which they are. I think then that of the States named in the resolution of Congress the object of the resolution rests fairly on Delaware, Maryland, and Virginia, and I shall be very happy to concur with them in such equal measures as will effect the intentions of Congress. I do not apprehend it was intended by your Excellency when you proposed to deposit your Quota of Specifics at Alexandria that the Burthen of Transporting it thence to North Carolina should be left on us solely, because as on the same plan we should be entitled to deliver our Quota on our Southern Boundary which would bring up our Share of Burthen to an equality with yours; Were we moreover to transport your  quota and that of Delaware across our Country it would be so much more than equality. I take the Liberty of mentioning this because your Excellency’s proposition has been I think misunderstood in this particular. The Desire of Congress that we should settle an arrangement for procuring supplies for the Southern army in the States most convenient for replacing those supplies from other States, and for transporting the whole—All this supposes a joint Concern. I should think therefore it ought to be executed jointly, or if divided that the division of the whole, that is of the procuring Supplies in one Place replacing them by others and transporting both, should be equal, by which I mean proportioned to our abilities as rated in the Continental Scale. This may be done in several different ways: 1st. by dividing among us the Line of Transportation into such parts as when combined with the quantity to be transported along each part will produce a total duly proportioned between us; 2d by putting into the hands of a Quarter Master due Proportions of Money or means of Transportation to be by him employed in carrying on our Specifics from their respective States; 3d For each State to appoint it’s own agent and to procure their quota of Specifics as near as they can to the army replacing their money by Sale of such Specifics as might be raised within their State by Taxation. The first and second model are liable to this Objection that the Transportation will cost very considerably more than would purchase the articles in the Vicinities of the Army.
Should these nevertheless or any other mode which can be thought of be more agreable to your Excellency and the President of Delaware we shall be ready at any Time to proceed to settle the arrangement or as the settlement of it by Way of Letter might draw it to a great Length, I would propose to refer it to be done by the Delegates from the respective States in Congress. Should the third mode suggested above be preferred as it would be carried into separate Execution, no Reference would be requisite. I have the Honor, &c. &c.,

T. J.

